Plaintiff brought suit to recover damages of the defendants for negligently setting out fire and burning the undergrowth and timber on a tract of land described in the complaint. The defendants filed an answer denying the material allegations set forth in the complaint, and upon the evidence offered at the trial the jury, under the instructions of the court, returned a verdict to the effect that the burning of the plaintiff's land was not caused by the negligence of the defendants. Judgment was rendered upon the verdict and the plaintiff excepted and appealed to this Court.
We have examined the plaintiff's exceptions and have discovered no ground which entitles the plaintiff to a new trial. The controversy was reduced chiefly to matters of fact which were determined by the jury adversely to the plaintiff. The case seems to have been carefully tried and the plaintiff given the advantage of every phase of the law to which he was entitled.
No error.